UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7290



MUHAMMAD ABD SALEEM EURY,

                                            Plaintiff - Appellant,
          versus


GENE SHINAULT; JACK LEE; LIEUTENANT MCCLANA-
HAN; SERGEANT VANDYKE; SERGEANT HORTON; COR-
RECTIONAL OFFICER FIELDS; CORRECTIONAL OFFICER
MCNERLIN; CORRECTIONAL OFFICER MARTIN; CORREC-
TIONAL OFFICER SANDSTROM; CORRECTIONAL OFFICER
RIFE; CORRECTIONAL OFFICER LOONEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-504)


Submitted:   November 18, 1999         Decided:     November 24, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Muhammad Abd Saleem Eury, Appellant Pro Se.      Mark Ralph Davis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Muhammad Eury appeals the district court’s order denying his

request for a temporary restraining order and for preliminary in-

junctive relief.   Eury maintained that the actions and threats of

certain prison officials suggest that his health and safety are in

danger and therefore requested injunctive relief by way of   trans-

fer to another facility.

     To the extent that Eury appeals the denial of a temporary

restraining order, such denial is not ordinarily appealable.    See

Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976).

Because the case presents no exceptional circumstances, we decline

to review the denial of a temporary restraining order, and dismiss

the appeal as it pertains to that order.    To the extent that Eury

appeals the denial of injunctive relief, we have reviewed the rec-

ord and the district court’s opinion denying preliminary injunctive

relief and find no abuse of discretion.    See Direx Israel, Ltd. v.

Breakthrough Medical Corp., 952 F.2d 802, 812-13 (4th Cir. 1991).

Accordingly, we affirm the denial of injunctive relief on the rea-

soning of the district court.   See Eury v. Shinault, No. CA-99-504

(W.D. Va. Sept. 15, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                             AFFIRMED IN PART AND DISMISSED IN PART


                                  2